DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Applicant previously filed claims 1-6 and 19-32. Claims 3, and 24 have been cancelled. Claims 1, 22 and 31 have been amended. Accordingly, claims 1, 2, 4-6 and 19-23, and 25-32 are pending in the current application.
Response to Arguments
 Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 2, 4-6 and 19-23, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulieman et al. (US 20130339323 A1) in view of Gonen et al. (US 20140119438 A1).
Regarding Claim 22, Sulieman et al. teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method for reducing video data (Paragraphs 9 and 10), the method comprising: 
extracting compressed moving-picture data and compressed audio data from the video data (Paragraphs 9 and 10); 
extracting intra-frames (I-frames) from the compressed moving-picture data (Paragraphs 41-46); 
extracting a set of predicted frames from the compressed moving-picture data (Paragraphs 9 and 10); 
losslessly reducing the I-frames to obtain losslessly-reduced I-frames, wherein losslessly reducing the I-frames comprises, for each I-frame, identifying a first set of prime data elements by using the I-frame to perform a first content-associative lookup on a data structure that organizes prime data elements based on their contents (Paragraphs 41-46), and
using the first set of prime data elements to losslessly reduce the I-frame (Paragraphs 41-44),
wherein the reduced video data comprises the losslessly-reduced I-frames, the set of predicted frames, and the compressed audio data (Paragraphs 9 and 10; Paragraph 130; Paragraph 227).
However, Sulieman et al. does not explicitly teach maintaining a data structure that organizes prime data elements, wherein each prime data element is an I-frame; using the first set of prime data elements to losslessly reduce the I-frame to obtain (i) if the I-frame is a duplicate of a prime data element in the first set of prime data elements, a reference to the prime data element, or (ii) if the I-frame is not a duplicate of any prime data elements in the first set of prime data elements, a reference 
Gonen et al., however, teaches maintaining a data structure that organizes prime data elements, wherein each prime data element is an I-frame (Paragraph 26, “According to embodiments of the invention, it may be determined whether the current I-frame is a reference I-frame, which should be left in its original standard encoded form, or a regular I-frame, e.g., not a reference I-frame, which should be compressed (block 510”); Paragraph 28, “If the current I-frame is a reference I-frame, the current I-frame may be kept in its original standard encoded form (block 520) to be later combined with the compressed video stream. A notation may be added to the user data section of the reference I-frame indicating that this frame is a reference I-frame (block 525). The blocks of the reference I-frame may also be used as reference for the regular I-frames (block 530) of the RIC starting with the current reference I-frame.”);  
using the first set of prime data elements to losslessly reduce the I-frame to obtain (i) if the I-frame is a duplicate of a prime data element in the first set of prime data elements, a reference to the prime data element, or (ii) if the I-frame is not a duplicate of any prime data elements in the first set of prime data elements, a reference to one or more prime data elements in the first set of prime data elements, and a sequence of transformations that derives the I-frame from the one or more prime data elements (Fig. 5A, Elements 510, 540, 550, 570; Paragraphs 26-28; Paragraph 29, “In cases where a block of the current I-frame resembles one of the respective reference blocks, the result of the subtraction (the subtracted block) may contain less data, and may be more efficiently compressed relatively to the standard encoding of the original block of the current I-frame. The subtracted blocks may then be encoded using, for example, a Variable Length Compression (VLC) method (block 540). Then, for each block of the current I-frame, it may be determined which block is the smallest: the respective standard encoded block of the current I-frame, or one of the encoded subtracted blocks (block 550). If based on the comparison, one of the encoded subtracted blocks is the smallest, then the respective block of the standard encoded I-frame may be replaced with such smallest encoded subtracted block (block 570). Otherwise, the respective standard encoded block of the current I-frame may be saved (block 560).”), and 
wherein the reduced video data comprises the losslessly-reduced I-frames, prime data elements referenced by the losslessly reduced I-frames, and the set of predicted frames (Paragraphs 25-26; Paragraph 30).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video reduction teachings of Sulieman et al. to include the use of I-frames as prime-data elements as shown in Gonen et al. above in order to improve overall video quality as I-frames end the accumulation of errors in the video sequence (See Gonen et al. Paragraph 4).
Regarding Claim 23, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of claim 22, Sulieman et al. further teaches that wherein using the first set of prime data elements to losslessly reduce the I-frame comprises: in response to determining that a sum of (i) sizes of references to the first set of prime data elements and (ii) a size of a description of a reconstitution program is less than a threshold fraction of a size of the I-frame, generating a first losslessly reduced representation of the I-frame, wherein the first losslessly reduced representation includes a reference to each prime data element in the first set of prime data elements and a description of the reconstitution program; and in response to determining that the sum of (i) the sizes of the references to the first set of prime data elements and (ii) the size of the description of the reconstitution program is greater than or equal to the threshold fraction of the size of the I-frame, adding the I-frame as a new prime data element in the data structure, and generating a second losslessly reduced representation of the I-frame, wherein the second losslessly reduced representation (Paragraphs 41-44; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 198-199).
Regarding Claim 25, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of claim 22, Sulieman et al. further teaches wherein the method further comprises: decompressing the compressed audio data to obtain a set of audio components; and for each audio component in the set of audio components, identifying a second set of prime data elements by using the audio component to perform a second content-associative lookup on the data structure that organizes prime data elements based on their contents, and using the second set of prime data elements to losslessly reduce the audio component (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 183-186).
Regarding Claim 26, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of claim 25, Sulieman et al. further teaches wherein using the second set of prime data elements to losslessly reduce the audio component comprises: in response to determining that a sum of (i) sizes of references to the second set of prime data elements and (ii) a size of a description of a reconstitution program is less than a threshold fraction of a size of the audio component, generating a first losslessly reduced representation of the audio component, wherein the first losslessly reduced representation includes a reference to each prime data element in the second set of prime data elements and a description of the reconstitution program; and in response to determining that the sum of (i) the sizes of the references to the second set of prime data elements and (ii) the size of the description of the reconstitution program is greater than or equal to the threshold fraction of the size of the audio component, adding the audio component as a new prime data element in the data structure, and generating a second losslessly reduced representation of the audio component, wherein the second losslessly reduced representation includes a reference to the new prime data element (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 183-186).
Regarding Claim 27, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of 2 claim 26, Sulieman et al. further teaches wherein the description of the reconstitution program specifies a sequence of transformations which, when applied to the second set of prime data elements, results in the audio component (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 183-186).
Regarding Claim 28, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of claim 22, Sulieman et al. further teaches wherein said extracting the I-frames from the compressed moving-picture data comprises performing Huffman decoding (Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139).
Regarding Claim 29, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of claim 28, Sulieman et al. further teaches further comprising: extracting a set of predicted frames from the compressed moving-picture data; and after said losslessly reducing the I-frames to obtain the losslessly-reduced I-frames, performing Huffman coding on the losslessly-reduced I-frames to obtain Huffman-coded losslessly-reduced I-frames, thereby obtaining reduced video data comprising the Huffman-coded losslessly-reduced I-frames, the set of predicted frames, and the compressed audio data (Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139).
Regarding Claim 30, Sulieman et al. and Gonen et al. teach the non-transitory computer-readable storage medium of claim 29, Sulieman et al. further teaches further comprising: in response to receiving a request to retrieve the video data, recreating the compressed moving-picture data by (1) performing Huffman decoding on the Huffman-coded losslessly-reduced I-frames to obtain the losslessly-reduced I-frames, (2) reconstituting the I-frames from the losslessly-reduced I-frames, and (3) (Paragraphs 41-46; Paragraphs 47-108, a list of examples of lossless codecs which may be applied; Paragraphs 126-139; Paragraphs 198-199).
Method Claims 1, 2, 4-6 and 19-21 are drawn to the method of using corresponding apparatus claimed in claims 22, 23, and 25-30 and are rejected for the same reasons as used above.
Claims 31-32 have limitations similar to those of claims 22 and 23 above and are rejected for the same reasons as used above. Sulieman et al. further teaches an apparatus comprising: a processor (Paragraph 165).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/FARHAN MAHMUD/               Primary Examiner, Art Unit 2483